Citation Nr: 1046209	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  08-10 071A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a herniated nucleus 
pulposus (HNP) with degenerative disc disease (DDD) of the 
cervical spine (cervical spine disability), including as 
secondary to service-connected degenerative joint disease (DJD) 
of the right shoulder (right shoulder disability).

2.  Entitlement to service connection for numbness of the 4th and 
5th fingers of the left hand, claimed as radiculopathy, including 
as secondary to the service-connected right shoulder disability.

3.  Entitlement to service connection for thoracolumbar 
degenerative arthritis with left lower extremity radiculopathy, 
including as secondary to the service-connected right shoulder 
disability.

4.  Entitlement to an initial rating higher than 10 percent for 
the right shoulder disability (the major/dominant shoulder).




REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from May 1968 
to April 1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
March and September 2007 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  That March 2007 decision, in part, granted service 
connection for a right shoulder disability and assigned an 
initial 10 percent rating.  The Veteran appealed for a higher 
initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  That decision denied his claims for service connection 
for a cervical spine disability and numbness in the 4th and 5th 
fingers of his left hand, said to be due to cervical 
radiculopathy, and he also appealed the denial of those claims.  
The subsequent September 2007 RO decision also denied his claim 
for service connection for thoracolumbar degenerative arthritis 
with left lower extremity radiculopathy, which he also appealed.

In September 2010, the Board remanded these claims to the RO via 
the Appeals Management Center (AMC) in Washington, DC, to 
schedule the Veteran for a videoconference hearing.  But in a 
statement in support of claim (VA Form 21-4138) submitted later 
in September 2010, on remand, he withdrew this hearing request.  
38 C.F.R. § 20.704(d) (2010).  He indicated, instead, 
that he wants his appeal decided upon the evidence of record.


FINDINGS OF FACT

1.  The Veteran's right shoulder disability is manifested by 
deformity and painful abduction to above shoulder level, which is 
reduced to less than 25 degrees from the side of his body on 
repetitive use due to lack of endurance (premature fatigability).

2.  The weight of the competent and credible evidence, however, 
is against finding that his cervical spine disability, cervical 
radiculopathy involving his left upper extremity, and 
thoracocolumbar disability or left lower extremity radiculopathy, 
existed in service or for many years after his discharge or since 
have been caused or exacerbated by his service-connected right 
shoulder disability.


CONCLUSIONS OF LAW

1.  The criteria are met for a higher 40 percent rating for the 
right shoulder disability, though no greater rating.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 
5201 (2010).

2.  But the cervical spine disability, cervical radiculopathy of 
the left upper extremity, and thoracolumbar disability with left 
lower extremity radiculopathy were not incurred in or aggravated 
by service, may not be presumed to have been incurred in service, 
and are not proximately due to, the result of, or aggravated by 
a service-connected disability (namely, the right shoulder 
disability).  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all five elements of a 
service-connection claim, including the downstream disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).



In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was 
"complex, rigid, and mandatory."  Id., at 1704.  The Supreme 
Court rejected the Federal Circuit's analysis because it imposed 
an unreasonable evidentiary burden on VA to rebut the presumption 
and because it required VA to demonstrate why the error was 
harmless, rather than requiring the appellant - as the pleading 
party, to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the record."  
Id., at 1704-05.  Thus, it is clear from the Supreme Court's 
analysis that, while the Veterans Court may conclude generally 
that a specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the context 
of the facts of the particular case.  Id.

The U. S. Court of Appeals for Veterans Claims (Court/CAVC) 
initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 
(2008), that prejudicial deficiencies in the timing or content of 
a VCAA notice can be cured by showing the essential fairness of 
the adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of the 
claimant ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to substantiate 
his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007)); (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a benefit 
could not have been awarded as a matter of law.  Sanders, 
487 F. 3d at 889.  Additionally, consideration also should be 
given to "whether the post-adjudicatory notice and opportunity 
to develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final Board 
decision and final Agency adjudication of the claim ... served to 
render any 
pre-adjudicatory section 5103(a) notice error non-prejudicial." 
 Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).

The Veterans Court further held in Vazquez-Flores v. Peake that, 
for an 
increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate the 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability and the effect that such 
worsening or increase has on the claimant's employment and daily 
life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 
2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, 
the Federal Circuit concluded that "the notice described in 38 
U.S.C. § 5103(a) need not be Veteran specific."  Similarly, 
"while a Veteran's 'daily life' evidence might in some cases lead 
to evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as the 
notice described by the Veterans Court in Vazquez-Flores requires 
the VA to notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence, we vacate the judgments."  
Vazquez, 2009 WL 2835434, at 10.

It since has been additionally held in Vazquez-Flores v. 
Shinseki, No. 05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010), 
that after a notice error, such as failing to inform the 
appellant to submit evidence demonstrating the effect that a 
worsening of the disability has on employment, is found in an 
increased rating claim, the appellant's burden to demonstrate 
prejudice, at the CAVC level, does not shift to VA unless notice 
is not provided at all.

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in June and 
September 2006, prior to initially adjudicating his claims in 
March 2007, so in the preferred sequence.  The letters informed 
him of the type of information and evidence needed to 
substantiate his claims (keeping in mind he was at the time still 
trying to establish his underlying entitlement to 
service connection, including for his right shoulder disability), 
and apprised him of his and VA's respective responsibilities in 
obtaining this supporting evidence.  The letters also complied 
with Dingess by as well apprising him of the downstream 
disability rating and effective date elements of his claims.  A 
later June 2007 letter addressed the evidence necessary to 
substantiate his claim for service connection for a back 
disability, including again apprising him of his and VA's 
respective responsibilities in obtaining this supporting evidence 
and complying with Dingess by as well apprising him of the 
downstream disability rating and effective date elements of this 
claim.

As to the right shoulder disability claim, in cases, as here, 
where the claim arose in the context of trying to establish 
underlying entitlement to service connection, and this claim 
since has been granted and the Veteran has appealed a downstream 
issue such as the initial disability rating assigned, the 
underlying claim has been more than substantiated - it has been 
proven, thereby rendering § 5103(a) notice no longer required 
because the initial intended purpose of the notice has been 
served.  Dingess, 19 Vet. App. at 490-91.  VA is not required to 
provide any additional VCAA notice in this circumstance, 
including concerning the downstream disability rating and 
effective date elements of the claim.  See Dunlap v. Nicholson, 
21 Vet. App. 112 (2007); VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 
(May 5, 2004).  Rather, according to the holding in Goodwin v. 
Peake, 22 Vet. App. 128, 134 (2008), the provisions of 38 
U.S.C.A. § 7105(d) require VA instead to issue a SOC if the 
disagreement concerning the downstream issue is not resolved.  
And, here, the RO provided this necessary SOC citing the statutes 
and regulations governing the assignment of the initial rating 
and discussing the reasons and bases for not assigning a higher 
initial rating.  So the duty to notify has been satisfied.

In any event, here, as mentioned, the RO also provided this 
additional Dingess notice, though not required to have.

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claims.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical and 
other records that he identified.  He informed the RO that 
relevant medical records from Dr. Brooks for treatment in the 
early 1970s were unavailable due to Dr. Brooks's death in 1974; 
consequently, the RO made no attempts to obtain these records 
because they would have ben futile.  38 C.F.R. § 3.159(c)(1).  
The Veteran also was examined for VA compensation purposes in 
February 2007.  This examination report and medical and other 
evidence on file contains the information needed to assess the 
severity of his right shoulder disability, the determinative 
issue regarding this claim.  38 C.F.R. §§ 3.327, 4.2.  See also 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  That VA examination 
was more than three years ago, indeed, nearly 4 years ago, which 
generally would require a remand for a more recent examination to 
reassess the severity of this disability.  See Olsen v. Principi, 
3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994) (where the Court determined the Board should 
have ordered a contemporaneous examination of the Veteran because 
a 23-month old examination was too remote in time to adequately 
support the decision in an appeal for an increased rating); see, 
too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the 
record does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires a 
contemporaneous medical examination, particularly if there is no 
additional medical evidence that adequately addresses the level 
of impairment of the disability since the previous examination).  
See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. 
Derwinski, 1 Vet. App. 121 (1991).

However, in this case the Veteran has not requested a more recent 
examination; in fact, to the contrary, he indicated in his most 
recent September 2010 statement in support of claim (VA Form 21-
4138), canceling his hearing request, that he wants his appeal 
"decided upon the evidence of record."  And he has not alleged 
any increase in the severity of his right shoulder disability 
since his prior evaluation, which would indicate the need for 
another examination.  The Court has recognized - albeit in a 
claim instead for service connection (rather than for a higher 
rating for an already service-connected disability) that the 
requirement of a "contemporaneous" examination does not require 
a new examination based upon the mere passage of time.  See 
Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  The Board 
therefore is not requesting another examination, especially since 
the Board is increasing the rating for this disability in this 
decision from 10 to 40 percent, which is the highest possible 
schedular rating for this disability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5201, the applicable code.

VA also afforded the Veteran a medical examination in February 
2007 to determine whether his cervical spine disability and 
cervical radiculopathy were attributable to his military service, 
including as secondary to his service-connected right shoulder 
disability.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As well, 
VA provided him a medical examination in September 2007 to 
determine whether his thoracolumbar spine disability was 
attributable to his military service.  Hence, no further notice 
or assistance to him is required to fulfill VA's duty to assist 
him in the development of his claims.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).

II.  Increased Rating for the Right Shoulder Disability

In March 2007, the RO granted service connection for mild 
degenerative joint disease (DJD, i.e., arthritis) of the right 
shoulder (the major/dominant shoulder) and assigned an initial 10 
percent rating.  The Veteran appealed for a higher initial 
rating, claiming the 10 percent rating is insufficient to 
compensate him for the interference in his daily life caused by 
this disability, especially the shoulder pain and deformity.  For 
the reasons and bases discussed below, the Board finds that 
his disability warrants a higher 40 percent rating.



Disability ratings are determined by applying VA's Schedule for 
Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The 
percentage ratings in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in the 
Veteran's favor.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning a 
disability rating, 38 C.F.R. § 4.1, where service connection 
already has been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the Board must consider whether to "stage" the rating.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In other 
words, where the evidence contains factual findings demonstrating 
distinct time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal, the assignment of a 
staged rating would be necessary.  

When determining the severity of a musculoskeletal disability, 
which is at least partly rated on the basis of range of motion, 
VA must consider the extent the Veteran may have additional 
functional impairment above and beyond the limitation of motion 
objectively shown due to the extent of his pain/painful motion, 
limited or excess movement, weakness, incoordination, and 
premature/excess fatigability, etc., particularly during times 
when his symptoms "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  If, however, 
a Veteran is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 
and 4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80 
(1997).  In addition to these types of symptoms, other 
considerations include whether there is swelling, deformity or 
atrophy from disuse.  38 C.F.R. § 4.45.

With respect to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations:  (a) 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) 
more movement than normal (from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, etc.); (c) weakened 
movement (due to muscle injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, etc.); (d) excess 
fatigability; (e) incoordination, impaired ability to execute 
skilled movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, standing 
and weight- bearing are related considerations.  38 C.F.R. § 
4.45.  For the purpose of rating disability from arthritis, the 
shoulder is considered a major joint.  See 38 C.F.R. § 4.45.

The Veteran's right shoulder disability is partly rated under 
Diagnostic Code 5010 for traumatic arthritis.  DC 5010 indicates 
that the disability should be rated like degenerative arthritis 
(DC 5003) based on limitation of motion of the affected part.  DC 
5003 provides that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or joints 
involved.  According to DC 5003, when limitation of motion would 
be noncompensable, i.e., 0 percent, under a limitation-of-motion 
code, but there is at least some limitation of motion, VA assigns 
a 10 percent rating for each major joint so affected, to be 
combined, not added.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion. 

Records show the Veteran is right-hand dominant (right-handed), 
so his right arm is considered his major arm, meaning his right 
shoulder disability is affecting his major or dominant upper 
extremity.

Limitation of motion of the shoulder and arm is determined by DC 
5201.  Under DC 5201, a 20 percent rating is assigned if the 
range of motion of the major arm is limited to the shoulder level 
(i.e., 90 degrees of abduction); a 30 percent rating is assigned 
if the range of motion of the major arm is limited to midway 
between the side and shoulder level (i.e., 45 degrees of 
abduction); and a 40 percent rating is assigned if there is the 
range of motion of the major arm is limited to 25 degrees from 
the side.  See 38 C.F.R. § 4.71a, DC 5201.

Normal shoulder motion is defined as from 0 to 180 degrees of 
forward elevation (flexion), from 0 to 180 degrees of abduction, 
and from 0 to 90 degrees of internal and external rotation.  See 
38 C.F.R. § 4.71, Plate I.

Other possible diagnostic codes for rating shoulder disabilities 
are DC 5202 for other impairment of the humerus and DC 5203 for 
impairment of the clavicle or scapula.  DC 5202 provides a 20 
percent rating for malunion of the humerus with moderate 
deformity of the major or minor shoulder, malunion of the humerus 
with marked deformity of the minor shoulder, infrequent episodes 
of recurrent dislocations of the humerus at the 
scapulohumeral joint and guarding of movement only at the 
shoulder level of the major or minor arm, or frequent episodes of 
recurrent dislocations of the humerus at the scapulohumeral joint 
and guarding of all arm movements of the minor arm.  A 30 percent 
rating is assigned if there is malunion of the humerus with 
marked deformity of the major shoulder, or frequent episodes of 
recurrent dislocations of the humerus at the scapulohumeral joint 
and guarding of all arm movements of the major arm.  A 40 percent 
rating is assigned if there is fibrous union of the humerus of 
the minor arm.  A 50 percent rating is assigned for fibrous union 
of the humerus of the major arm or nonunion of humerus (false 
flail joint) of the minor arm.  A 60 percent rating is assigned 
for nonunion of humerus the major shoulder.  Loss of the head of 
the humerus (flail shoulder) is rated as 70 percent for the 
minor arm and 80 percent for the major arm.  38 C.F.R. § 4.71a, 
DC 5202.



DC 5203 provides a 10 percent rating for malunion of the clavicle 
or scapula of the major or minor arm, or nonunion of the clavicle 
or scapula without loose movement of the major or minor arm.  A 
higher 20 percent rating is warranted if there is nonunion of the 
clavicle or scapula with loose movement of the major or minor 
arm, or dislocation of the clavicle or scapula of the major or 
minor arm.  38 C.F.R. § 4.71a, DC 5203.

Applying these criteria to the facts of the case, the Board finds 
that the Veteran's right shoulder disability warrants a higher 40 
percent rating under DC 5201.  The evidence supporting this 
conclusion is the report of his February 2007 VA compensation 
examination.

The February 2007 VA examination found tendonitis and 
degenerative joint disease of the right shoulder.  The examiner 
noted deformity, tenderness, painful movement, weakness, abnormal 
motion, and guarding of movement of this shoulder.  This shoulder 
had range of motion from 0 to 110 degrees of flexion, with pain 
from 90 degrees, from 0 to 120 degrees of abduction, with pain 
from 80 degrees, from 0 to 60 degrees of external rotation, with 
pain from 30 degrees, and from 0 to 70 degrees of internal 
rotation, with pain from 50 degrees.  There was additional 
limitation of motion to 20 degrees of abduction after repetitive 
use due to lack of endurance. 

The Veteran's disability therefore warrants a rating higher than 
10 percent because, although he has range of motion to 120 
degrees of abduction - which would exceed shoulder level or 90 
degrees, he has pain starting below shoulder level at 80 degrees.  
And his motion was severely reduced even further, to 20 degrees 
from his side, after repetitive use due to lack of endurance 
(premature fatigability).  See DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).  So, all said, he has less than 25 degrees of 
motion upward from his side, in turn warranting a higher 40 
percent rating under DC 5201.



But as he still had some range of motion even after repetitive 
use of this shoulder, albeit limited, there is no basis to assign 
an even higher rating because, for example, he does not have 
ankylosis of this shoulder.  Ankylosis is stiffening or fixation 
of the joint as the result of a disease process, with fibrous or 
bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996) citing Dorland's Illustrated Medical Dictionary at 86 
(27th ed. 1988) (Ankylosis is "immobility and consolidation of a 
joint due to disease, injury, or surgical procedure."); see also 
Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis 
v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].

So the Veteran is entitled to at most a 40 percent rating, albeit 
dating back to his April 2006 claim.  Since, however, his 
disability has never been more than 
40-percent disabling at any time since, there is no basis to 
"stage" this rating under Fenderson.

III.  Service Connection for a Cervical Spine Disability, 
Cervical Radiculopathy of the Left Upper Extremity, and 
Thoracolumbar Spine Disability with Radiculopathy of the Left 
Lower Extremity

The Veteran has claimed that he has neck and back disabilities 
which resulted from the same in-service injury which caused his 
right shoulder disability or alternately that these disabilities 
developed over the years as secondary conditions to his right 
shoulder.  The numbness in his the fingers of his left hand has 
by all reports been attributed to cervical radiculopathy caused 
by impingement of the nerve by his cervical HNP.  As there has 
been no indication that this is a stand-alone condition or was 
caused by a different injury or disease, the Board will treat it 
as part of the neck disability for purposes of causation.
 


A.	Direct Basis

The first theory in support of service connection is that the 
Veteran injured his neck and back in-service during the same 
accident in which he separated his shoulder.  

The Veteran may be awarded service connection by showing that he 
currently has a disability resulting from a disease or an injury 
incurred in or aggravated by him service in the line of duty.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

In general, service connection requires (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen 
v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

For a showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established or is 
legitimately questionable, then evidence of continuity of 
symptoms after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology 
under 38 C.F.R. § 3.303(b) is an alternative method of satisfying 
the second and third Shedden requirements.  See also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).

Evidence relating the current disorder to service must be medical 
unless it concerns a disorder that may be competently 
demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).  When, for example, a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  In such cases, the 
Board is within its province to weigh that testimony and make a 
credibility determination as to whether that evidence supports a 
finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

The Veteran's STRs show that he injured his right shoulder during 
the 7th week of basic training in June 1968.  The Veteran 
underwent open reduction of the acromioclavicular separation with 
internal fixation the following week and remained in the hospital 
thru the end of September 1968 when he was discharged to full 
duty.  The Veteran was able to complete basic training with a 
permanent U-2 profile.  Follow-up treatment shows full muscle 
strength and range of motion of the right shoulder but continuing 
reports of shoulder pain.  The STRs show treatment in November 
1968 and September 1969 for chest colds.  The Veteran had a 
physical examination for overseas duty in October 1969 in which 
he was found fit. The Veteran's separation examination in April 
1970 shows no abnormalities on clinical evaluation.

The Veteran's STRs show no complaints, treatment of diagnoses of 
any back, neck or left arm conditions.  As the Veteran's STRs 
show no treatment or diagnosis of any back, neck or left arm 
conditions, these records provide evidence against his claim on a 
direct service connection basis.  See Struck v. Brown, 9 Vet. 
App. 145 (1996).   The STRs show treatment and examinations 
throughout the Veteran's two years of service and appear to be 
complete.  The Board finds no basis on which to doubt the 
credibility or competence of the STRs.  See Smith v. Derwinski, 1 
Vet. App. 235, 237 (1991) (determining the credibility of 
evidence is a function for the Board).

The December 1976 VA examination found that the Veteran's 
musculo-skeletal system was normal except for a 4 1/2 inch surgical 
scar on the top of his right shoulder.  The examiner noted no 
swelling, tenderness, or muscle atrophy of any joints.  The 
examiner noted normal range of motion of all joints.  The Board 
finds no basis on which to doubt the credibility or competence of 
this examination.

The first evidence of treatment for neck or back conditions in 
the post-service medical records is a May 2007 letter from 
S.T.E., P.A. stating he had treated the Veteran for back and neck 
symptoms for 14 years.  This is evidence of treatment beginning 
in approximately 1993, at least 23 years after his separation 
from service.   The 23-year lapse between service and the first 
evidence of treatment provides evidence against the claim.  See 
also Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(ruling that a prolonged period without medical complaint can be 
considered, along with other factors, as evidence of whether an 
injury or a disease was incurred in service resulting in any 
chronic or persistent disability).  

As to evidence of continuous symptomatology, the Veteran has 
alleged that he injured his low back and neck at the same time 
that he injured his shoulder in June 1968.  The Veteran and his 
spouse have also argued that he injured his neck and back in 
1970, however it is unclear from their statements whether they 
are indicating an incorrect date for the June 1968 shoulder 
separation injury or that they are alleging a second injury 
occurred in 1970.  The Veteran only served 4 months in 1970 
before his discharge. The Veteran alleges that he did not seek 
medical treatment from the service medics for his back and neck 
conditions but instead was treated by a private physician, Dr. 
Brooks.  He generally reports treatment by Dr. Brooks as being in 
1970 or the early 1970's and he lists Dr. Brooks address as 
Torrance, California.  The Veteran's service personnel records 
show he was at Camp Lejeune, North Carolina until December 1969 
when he transferred to Camp Pendleton for his remaining five 
months of service. Unless he was treated by Dr. Brooks prior to 
April 1970, this would be considered post-service treatment.  
Nevertheless, it cannot be verified because the records from Dr. 
Brooks are unavailable due to his death in 1974.  The Veteran 
alleges that he has had back and neck pain ever since the initial 
injury.

The Board finds the Veteran's reports that he suffered a neck and 
back injury at the same time as his right shoulder injury and 
continued to have back and neck pain after the injury are not 
credible in light of the amount of medical attention he was given 
following the initial accident.  See Caluza v. Brown, 7 Vet. App. 
498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 
1996).  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) 
(holding that the credibility of lay evidence can be affected and 
even impeached by inconsistent statements, internal inconsistency 
of statements, inconsistency with other evidence of record, 
facial implausibility, bad character, interest, bias, self-
interest, malingering, desire for monetary gain, and witness 
demeanor).  

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the 
Federal Circuit Court recognized lay evidence as potentially 
competent to support presence of disability, both during service 
and since, even where not corroborated by contemporaneous medical 
evidence such as treatment records.  But the Federal Circuit 
Court went on to hold in Buchanan that the Board retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence.  

The STRs show the Veteran was hospitalized for three months for 
his right shoulder surgery and recovery, and fully examined 
before returning to full duty.  He was then given a full physical 
examination on at least two occasions after his return to full 
duty.  The Board finds in light of this degree of medical 
attention, it is not plausible that the service treating 
professionals failed to notice back and neck injuries.  The 
Veteran would have had to actively conceal a back or neck injury 
for these injuries to have completely escaped the notice of the 
treating professionals and there does not appear to be any motive 
for concealment other than to be allowed to continue basic 
training.  The Board finds that it is more plausible that the 
Veteran did not have back and neck injuries during his June 1968 
to September 1968 hospitalization than that he had those injuries 
and concealed them from the treating professionals.  Therefore 
the Board finds does not find the Veteran's current testimony 
that he injured his back and neck at the same time as his right 
shoulder is credible.

The Veteran's alternate report that he injured his back and neck 
in 1970 is similarly not credible because the April 1970 
separation examination showed no abnormalities of the back or 
neck.  If the Veteran had injured his back and neck earlier in 
1970, these injuries would have been less than four months old 
and most likely symptomatic at his examination.  Therefore the 
Board finds does not find the Veteran's current testimony that he 
injured his back and neck in 1970 is credible.

The February 2007 VA examination found that the Veteran had 
degenerative disc disease, a HNP at the C5-6 level, and spinal 
stenosis at the C5-6 and C2-3 levels.  The examiner also 
diagnosed radiculopathy in the RUE (right upper extremity) but 
stated the problem associated with diagnosis was numbness to left 
fingers.  As the physical examination of the right side was 
normal but the left side was not, the Board finds that the RUE 
was a clerical error and was meant to be LUE 
(left upper extremity).  Although the Board finds no basis on 
which to doubt the credibility or competence of this examination, 
it is not directly relevant as to whether the Veteran's cervical 
spine disability was incurred in service as it merely shows the 
existence of a cervical spine disability 37 years after service 
with no explanation of the cause.

The September 2007 VA examination found that the Veteran had 
degenerative joint disease of the thoracolumbar spine.  The 
examiner opined that this condition is not related to service 
because there is no evidence of treatment in service or for more 
than 20 years after service.  Since the examiner based her 
opinion on a thorough review of the record, the Board finds that 
his opinion constitutes evidence against the claim for service 
connection.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) 
(holding that the adoption of an expert medical opinion may 
satisfy the Board's statutory requirement of an adequate 
statement of reasons and bases if the expert fairly considered 
the material evidence seemingly supporting the Veteran's 
position).  The Board finds no basis on which to doubt the 
credibility or competence of this examination.



A May 2007 letter from S.T.E., P.A., states that "patient 
alleges that when he fell and separated his right shoulder he 
also struck his neck.  This caused severe neck symptoms.  He also 
reported his fingers go numb from time to time.  Also the patient 
alleged when he hit the ground he severely twisted his lower back 
causing injury.  It is related that neck and lower back was 
injured at same time of shoulder separation when patient hit the 
ground."  This opinion appears to be entirely based on the 
Veteran's reported history.  In Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005), the Court indicated the Board may not disregard 
a favorable medical opinion solely on the rationale it was based 
on a history given by the Veteran.  Rather, as the Court further 
explained in Coburn v. Nicholson, 19 Vet. App. 427 (2006), 
reliance on a Veteran's statements renders a medical report not 
credible only if the Board rejects the statements of the veteran 
as lacking credibility.  The Court also more recently indicated 
in Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), that review 
of the claims file is not dispositive of the probative value of a 
medical opinion.  Rather, it is the information gathered from 
that review (or lack thereof) that is more determinative.  
However, as the Board has found the Veteran's statements 
regarding his in-service injury are not credible, a medical 
opinion based solely on his not credible reported history is 
similarly not credible.

In weighing the evidence for and against service connection on a 
direct incurrence theory, the Board finds the STRs more probative 
than the Veteran's reports of his injuries and the medical 
opinion based solely on his reports.  See Hayes v. Brown, 5 Vet. 
App. 60, 69- 70 (1993), citing Wood v. Derwinski, 1 Vet. App. 
190, 192-193 (1992) (VA decision makers have the responsibility 
to assess the credibility of evidence and determine the degree of 
weight to give the evidence).  The Board finds the STRs to be 
more probative than the Veteran's testimony because the records 
appear to be complete, and the Veteran has not given a plausible 
reason why he did not report his back and neck injuries to the 
treating professionals during his three month hospitalization or 
why he would return the rigors of basic training despite 
"severe" neck and back injuries and fail to seek treatment for 
either condition during his remaining year and half of service.   
As further evidence against the Veteran's claim for service 
connection for a back disability, the Board also finds the 
September 2007 VA examiner's opinion to be more probative than 
the Veteran's reports and the medical opinion based on those 
reports.

B.	Secondary Basis

The second theory is that the Veteran's neck and back injuries 
are secondary to the right shoulder disability.

Service connection is also permissible on this secondary basis 
for disability that is proximately due to or the result of a 
service-connected condition.  See 38 C.F.R. § 3.310(a).  This 
includes situations where a service-connected condition has 
chronically - meaning permanently - aggravated the disability 
in question, but compensation is limited to the degree of 
disability (and only that degree) over and above the degree of 
disability existing prior to the aggravation.  See 38 C.F.R. § 
3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish entitlement to service connection on this 
secondary basis, there must be:  (1) evidence confirming the 
Veteran has the currently claimed disability; (2) evidence of the 
service-connected disability; and (3) medical evidence 
establishing a nexus (i.e., link) between the service-connected 
disability and the currently claimed disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998); .

At the February 2007 VA examination, the examiner stated that it 
is unlikely that the mild degenerative joint disease in the right 
shoulder would result in a broad based HNP of the cervical spine.  
Additionally, she stated that the deformity of the shoulder could 
be either from the surgery to repair the shoulder or it could be 
from the Veteran guarding the muscle due to pain from his 
cervical HNP.  This opinion indicates that the non-service 
connected cervical HNP could be aggravating the service-connected 
right shoulder disability.  However, this opinion does not state 
the converse that the service-connected right shoulder disability 
is causing or aggravating the cervical spine disability, which 
would support to service connection of the neck disability in 
this case.  



In the February 2007 VA opinion, the examiner did use "mere 
speculation" language which can limit the evidentiary value of 
the opinion.  See, e.g., Warren v. Brown, 6 Vet. App. 4, 6 
(1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993); Bloom v. 
West, 12 Vet. App. 185 (1999); 38 C.F.R. § 3.102 .  But on close 
evaluation, the issue that the examiner cannot resolve without 
resorting to speculation is what caused the right shoulder 
deformity.  The cause of the shoulder deformity is not relevant 
to the cause of the neck disability.  In order to be relevant to 
the discussion at hand she would need to being saying that 1) the 
in-service fall caused the surgery, 2) the surgery caused the 
deformity, and 3) the deformity caused the cervical HNP.  She has 
instead indicated that the cervical HNP may have caused the 
shoulder deformity and in no way does she indicate that the 
shoulder deformity caused the cervical HNP.  So instead of being 
nonevidence, the opinion stating a possibility of the reverse 
correlation would be evidence against the correlation.

The Veteran has indicated his belief that the shoulder 
disability, especially the elevation of his shoulder, caused his 
neck disability.  Although he is competent to testify to his 
symptoms, he is not competent to testify to a secondary 
correlation between his right shoulder and neck disability as he 
lacks the medical expertise to render a medical diagnosis or 
medical opinion as to the etiology of his condition. 
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 494-95 (1991); Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007).  See also 38 C.F.R. § 3.159(a)(2) and 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Therefore this 
evidence is not competent evidence of a secondary correlation.  
See Velez v. West, 11 Vet. App. 148, 158 (1998) and McQueen v. 
West, 13 Vet. App. 237 (1999) (both indicating, like in Wallin, 
that competent medical nexus evidence is required to associate a 
secondary condition with a service-connected disability).

There is no evidence for or against secondary service connection 
for the thoracolumbar spine disability.  The Veteran has not 
reported this correlation.  Dr. S.T.E. has not reported this 
correlation.  The September 2007 VA examiner did not report this 
correlation.

So there is no medical nexus opinion of record indicating there 
is any correlation between his neck disability, back disability 
or cervical radiculopathy in the left upper extremity and his 
already service-connected right shoulder disability.  See again 
Velez v. West, 11 Vet. App. 148, 158 (1998) and McQueen v. West, 
13 Vet. App. 237 (1999).  The only evidence of this purported 
correlation is his unsubstantiated lay testimony, which in this 
instance is not competent evidence.

Therefore in weighing the evidence for and against service 
connection for neck disability, back disability or cervical 
radiculopathy in the left upper extremity, the only evidence in 
favor of the claim is the Veteran's not competent testimony and 
the evidence against the neck claim is the February 2007 VA 
examiner opinion.  
Indeed, the Federal Circuit Court has recognized the Board's 
"authority to discount the weight and probity of evidence 
in light of its own inherent characteristics and its relationship 
to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).  And as this determinative question of 
whether the Veteran's neck disability and/or back disability is 
secondary to his right shoulder disability is ultimately a 
medical (not lay) determination, the medical evidence against the 
claim is more probative.  See Baldwin v. West, 13 Vet. App. 1 
(1999) (indicating the determination of whether the requirements 
for service connection are met is based on an analysis of all the 
evidence of record and the evaluation of its competency and 
credibility to, in turn, determine its ultimate probative value).

As stated, there is no evidence to support or refute a secondary 
connection between the right shoulder and the back disability.

C.	Summary of Evidence and Conclusion

Therefore in summary of the evidence, it shows despite extensive 
treatment for a right shoulder disability, there was no treatment 
of a neck or back injury in service.  There was no evidence of 
treatment for over twenty years after service.  A VA examination 
six years after service did not detect a back or neck disability.  
Over twenty years after service the Veteran began seeing a 
chiropractor who believes the Veteran's reports he injured his 
neck and back in service.  VA examinations in February 2007 and 
September 2007 found evidence of current neck and back 
disabilities but did not link those to service and did not 
believe them to be secondary to his right shoulder disability.   
The Board does not find it plausible that the service treating 
professionals and the December 1976 VA examiners all failed to 
identify existing back and neck disabilities.  The Board does not 
find the Veteran's reports that these disabilities have existed 
for forty years, but that he did not report them to the service 
treating professionals or to the December 1976 VA examiner and 
did not seek treatment these disorders for 23 years after 
service, to be credible.  The Board does not find the Veteran 
competent to comment on secondary causation.  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim of 
entitlement to service connection for a neck disability, a back 
disability and cervical radiculopathy in the left upper 
extremity.  And as the preponderance of the evidence is against 
his claim, the doctrine of reasonable doubt is not for 
application. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53- 56 (1990).  Accordingly, the 
appeal is denied.


ORDER


The rating for the Veteran's right shoulder disability is 
increased to 40 percent, subject to the laws and regulations 
governing the payment of VA compensation.

However, the claims for service connection for a cervical spine, 
cervical radiculopathy in the left upper extremity, and a 
thoracolumbar spine disability with radiculopathy of the left 
lower extremity are denied.


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


